Title: To George Washington from William Livingston, 15 November 1780
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Trenton 15th November 1780
                        
                        By a Resolution of both Branches of our Legislature, I am requested to write to your Excellency to assure you
                            that the Legislature of this State are most sincerely disposed to exert their utmost Efforts for drawing forth all the
                            Supplies this State can furnish for the Army under your Command, but at the same time to inform your Excellency that from
                            the Drought of the last Summer, & the large Supplies already furnished, Hay & other forage are so scarce,
                            that it will be necessary to send out of this State, as early this Season as convenient, every horse that can possibly be
                            spared from the Army; & that it will be equally necessary to call upon the Neighbouring States to fill the
                            Magazines upon the Borders of this State, that the Forage near them may be sent on towards the Army.
                        I am further requested by the said Resolution to consult your Excellency on the Subject of guarding the
                            Frontiers of this State during the ensuing Winter & to learn whether any part of the Forces under your
                            Excellency’s Command can, consistently with the Plan of operations laid down by you, be employed in that Service,
                            & what part of the Frontiers of this State may depend on the Protection to be derived therefrom. With the greatest
                            respect, I have the Honour to be Dear Sir your Excellency’s most humble & most obedient Servant
                        
                            Wil: Livingston
                        
                    